     CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


IN RE CATTLE ANTITRUST                       Case No. 19-cv-1222 (JRT/HB)
LITIGATION
                                          SECOND ORDER ON DISCOVERY
This document relates to: ALL CASES         PENDING RESOLUTION OF
                                              MOTIONS TO DISMISS


KENNETH PETERSON, et al.                     Case No. 19-cv-1129 (JRT/HB)

                  Plaintiffs,

v.

JBS USA FOOD COMPANY HOLDINGS, et al.

                  Defendants.


IN RE DPP BEEF LITIGATION                    Case No. 20-cv-1319 (JRT/HB)

This document applies to: ALL CASES



ERBERT & GERBERT’S, INC.                     Case No. 20-cv-1414 (JRT/HB)

                  Plaintiff,

v.

JBS USA FOOD COMPANY HOLDINGS, et
al.,

                  Defendants.
     CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 2 of 16




       Pursuant to the Joint Stipulation on Discovery Pending Resolution of Motions to

Dismiss in the above-captioned cases, and after consideration of the parties’ arguments

regarding certain disputed issues, 1

       IT IS HEREBY ORDERED that:

1.     The Protective Order entered by the Court in the related In re Cattle, No. 19-1222,

       and Peterson, et al. v. JBS USA Food Company Holdings, et al., No. 19-1129, actions

       [ECF Nos. 197 and 151, respectively] shall be adopted in the DPP Beef and Erbert &

       Gerbert’s cases, as well. The parties in the DPP Beef and Erbert & Gerbert’s cases

       shall submit a Proposed Protective Order to the Court that conforms to the Protective

       Order entered in In re Cattle and Peterson.

2.     The parties in the DPP Beef and Erbert & Gerbert’s cases are continuing to meet and

       confer regarding entry of the ESI Protocol entered by the Court in the related In re

       Cattle, No. 19-1222, and Peterson, et al. v. JBS USA Food Company Holdings, et al.,

       No. 19-1129, cases [ECF Nos. 197 and 151, respectively] (as amended on August 31,

       2020 [Cattle ECF No. 250; Peterson ECF No. 183]), as well, and are discussing

       potential revisions to that ESI Protocol. The parties shall jointly submit a Proposed



1
  The disputed matters were discussed in Exhibit B to the parties’ Joint Agenda (see, e.g.,
In re Cattle, ECF No. 251 at 30-32), and are resolved at Paragraphs 4(a) (including
footnote 2) and 9 of this Order, and Paragraphs 1(a)(i)(4)(b) and 1(a)(i)(4)(c) of
Attachment 1 hereto. The Court has also added a deadline to Paragraph 3 of this Order
for the submission of an agreement or a joint status report by the DPP Beef and Erbert &
Gerbert’s Plaintiffs regarding an ESI Protocol. Finally, the Court notes that the
paragraphs of this Order and Attachment 1 are numbered slightly differently from the
parties’ proposed order and attachment—the Court broke the parties’ proposed Paragraph
3 into two paragraphs in this Order, and corrected errors in numbering in the parties’
proposed Attachment 1.


                                              2
     CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 3 of 16




      ESI Protocol to the Court or, if they are unable to reach agreement on the form of the

      ESI Protocol, shall submit a Joint Status Report that sets forth their respective

      positions on any terms to which they cannot agree on or before September 22, 2020.

3.    In the meantime, the parties in the DPP Beef and Erbert & Gerbert’s cases shall

      participate in the process set forth in Section V.B.1 of the ESI Protocol [Cattle ECF

      No. 250; Peterson ECF No. 183] regarding proposals and counterproposals for

      Document Custodians, non-custodial sources, and date ranges (with meet and confers

      to follow). Specifically:

      a.     The parties in DPP Beef and Erbert & Gerbert’s shall propose an initial list of

             (i) Document Custodians, (ii) non-custodial sources, and (iii) date ranges, and

             that initial proposal shall be sent by the Producing Party to the other Parties at

             the same time the Producing Party serves its written responses to the Requests

             for Production authorized below.

      b.     Within 14 days of receipt of the Producing Party’s initial proposal, all other

             Parties in DPP Beef and Erbert & Gerbert’s will be allowed to propose

             additional Document Custodians or non-custodial document sources as well as

             make any counter-proposals on date ranges.

      c.     Consistent with Section V.A.3 (“Non-Waiver”), the Parties’ discussion of

             proposed Document Custodians and non-custodial document sources does not

             preclude a Party from requesting additional Document Custodians or non-

             custodial sources.

4.    The Court’s Order on Discovery Pending Resolution of Motions to Dismiss filed in

      the related In re Cattle and Peterson cases [ECF Nos. 196 (Cattle) & 150 (Peterson)]

                                              3
     CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 4 of 16




       shall also be deemed applicable in the DPP Beef and Erbert & Gerbert’s cases (as

       may be amended by the Court), with the addition of the following terms that shall be

       applicable only in the DPP Beef and Erbert & Gerbert’s cases:

       a.     For purposes of the DPP Beef and Erbert & Gerbert’s cases, Attachment 1

              hereto shall supersede and supplement the Amended Attachment 1 to the

              Order on Discovery Pending Resolution of Motions to Dismiss [ECF Nos. 196

              & 206 (Cattle), ECF Nos. 150 & 160 (Peterson)]. Defendants must disclose

              the documents and/or information described in Attachment 1 hereto within ten

              calendar days after entry of this Order, except that Defendants shall have until

              September 25, 2020, to supplement the disclosures called for in Attachment 1

              hereto with any additional information required by Paragraphs 1(a)(i)(4)(b)

              and 1(a)(i)(4)(c) that was not required by the corresponding paragraphs in

              Amended Attachment 1 in In re Cattle and Peterson. 2 Plaintiffs in DPP Beef

              and Erbert & Gerbert’s must disclose the documents and/or information

              described in Attachment 1 hereto no later than thirty calendar days after entry

              of this Order, without the need for a request pursuant to Rule 34.

       b.     Defendants in DPP Beef and Erbert & Gerbert’s shall serve their

              Rule 26(a)(1) Initial Disclosures no later than ten calendar days after entry

              of this Order. Plaintiffs in DPP Beef and Erbert & Gerbert’s must serve Rule




2
  For the convenience of the parties, the Court has identified the additional information
in Attachment 1 by underlining.


                                              4
CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 5 of 16




             26(a)(1) Initial Disclosures no later than thirty calendar days after entry of

             this Order.

 c.      Initial Rule 34 Requests for Production:

        i.          Defendants, collectively, may serve no more than a total of 20 Rule 34

                    requests on each Plaintiff in DPP Beef and Erbert & Gerbert’s. They

                    may serve common requests or defendant-specific requests, or a

                    combination thereof, but they must meet and confer with each other

                    about any requests to be served to assure that this limit is not exceeded.

                    Defendants shall serve these initial requests no later than one business

                    day after entry of this Order (with responses due 30 days after

                    service).

       ii.          The DPP Beef and Erbert & Gerbert’s Plaintiffs shall not be permitted

                    to serve Rule 34 requests at this time. However, the Peterson

                    Plaintiffs’ initial Rule 34 requests to Defendants shall be deemed to

                    have been served on Defendants in DPP Beef and Erbert & Gerbert’s

                    (with responses due to Plaintiffs in DPP Beef and Erbert & Gerbert’s

                    within ten calendar days after entry of this Order).

      iii.          This Order is without prejudice to any party’s ability to seek to serve

                    additional Rule 34 requests (and related custodians) after and if the

                    motions to dismiss are denied.

 d.          As reflected in the Court’s Order on Discovery Pending Resolution of Motions

             to Dismiss filed in the related In re Cattle and Peterson cases [ECF Nos. 196

             (Cattle) & 150 (Peterson)], the “foregoing discovery will proceed in these

                                             5
     CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 6 of 16




             matters as to all parties other than JBS, S.A., and all other discovery (including

             all discovery as to JBS, S.A.) will be STAYED pending resolution of

             Defendants’ motions to dismiss.”

5.    Meet and Confers Regarding Rule 34 Responses and Objections:

      a.     The parties are to meet and confer on all parties’ Rule 34 responses and

             objections as follows:

            i.      Plaintiffs’ Objections and Responses: The parties shall meet and

                    confer separately regarding the responses and objections by

                    (1) the Cattle Plaintiffs; (2) the Peterson Plaintiffs; and (3) the DPP

                    Beef Plaintiffs; (4) and the Erbert & Gerbert’s Plaintiffs. The Cattle

                    and Peterson parties are to meet and confer by Friday, October 23,

                    2020. The DPP Beef and Erbert & Gerbert’s parties are to meet and

                    confer about Plaintiffs’ responses and objections in those cases within

                    30 days of their service.

           ii.      Defendants’ Objections and Responses: The parties shall jointly meet

                    and confer regarding Defendants’ responses and objections to

                    Plaintiffs’ Rule 34 Requests by Friday, October 23, 2020. To the

                    extent the Cattle, Peterson, DPP Beef, and Erbert & Gerbert’s parties

                    do not take common positions as to Defendants’ responses and

                    objections due to the differences between the cases, the parties may,

                    after their initial meet and confers, break into separate meet and confers

                    to address issues that are unique to that Plaintiffs’ case.




                                                6
     CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 7 of 16




           iii.      Motion Practice: When conducting these meet and confers, the parties

                     should presume that the motions to dismiss are denied in their entirety.

                     Because decisions on the various motions to dismiss may differently

                     impact the track of each of these cases, after motions to dismiss are

                     decided, and if those motions are not granted in their entirety, the

                     parties to that case, and any case decided contemporaneously, shall

                     meet and confer within 10 days of that decision to determine whether

                     that decision changes the scope of the case in a way that changes their

                     positions regarding Rule 34 responses and objections. Only thereafter

                     may the parties to those cases file motions to resolve any disputes

                     regarding Rule 34 responses and objections. The fact that the Court has

                     rendered a different decision in relation to Defendants’ motion to

                     dismiss in one or more of the other cases captioned above, or has yet to

                     issue a decision on such motions in the other cases, does not preclude a

                     party from bringing a motion to resolve a dispute in relation to Rule 34

                     responses and objections in their case.

6.    Meet and Confers Regarding Custodian, Noncustodial Source, and Date Range

      Proposals:

      a.      Updating original initial proposals in the Cattle & Peterson Cases: The parties

              in these cases shall serve updated initial proposals that reflect the presumptive

              date range ordered by the Court’s August 31, 2020 Order [Cattle ECF No.

              250; Peterson ECF No. 183] by Tuesday, September 15, 2020.




                                              7
CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 8 of 16




 b.   Counterproposals in the Cattle & Peterson Cases: As noted above, the parties

      in these cases have already served their initial proposals. Plaintiffs also served

      their counterproposals, though they may be subject to revision based on the

      Court’s August 31, 2020 Order [Cattle ECF No. 250; Peterson ECF No. 183]

      and paragraph 5(a) above. The parties in these cases shall serve their

      counterproposals by Tuesday, September 22, 2020.

 c.   Plaintiffs’ Custodians and Noncustodial Sources: The parties may meet and

      confer separately regarding the proposals and counterproposals regarding

      Plaintiffs’ custodians and noncustodial sources. The Cattle and Peterson

      parties are to meet and confer by Friday, October 30, 2020. The DPP Beef

      and Erbert & Gerbert’s parties are to meet and confer within 21 days of the

      Defendants’ counterproposal. The meet and confers may occur either in

      conjunction with or following the meet and confers regarding Plaintiffs’ Rule

      34 responses and objections.

 d.   Defendants’ Custodians and Noncustodial Sources: The parties shall meet and

      confer regarding the proposals and counterproposals regarding Defendants’

      custodians and noncustodial sources by Friday, October 30, 2020. These

      meet and confers shall occur either in conjunction with or following the meet

      and confers regarding Defendants’ Rule 34 responses and objections. To the

      extent the Cattle, Peterson, DPP Beef, and Erbert & Gerbert’s parties do not

      take common positions as to Defendants’ custodians and noncustodial sources

      due to the differences between the cases, the parties may, after their initial




                                       8
     CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 9 of 16




             meet and confers, break into separate meet and confers to address any issues

             that are unique to that Plaintiffs’ case.

      e.     Date Ranges: The parties shall discuss their proposed and counter-proposed

             date ranges during their meet and confers regarding Rule 34 responses and

             objections.

      f.     Motion Practice: When conducting these meet and confers, the parties should

             presume that the motions to dismiss are denied in their entirety. Because

             decisions on the various motions to dismiss may differently impact the track of

             each of these cases, after the motions to dismiss are decided, and if those

             motions are not granted in their entirety, the parties to that case, and any case

             decided contemporaneously, shall meet and confer within 10 days of that

             decision to determine whether that decision changes the scope of the case in a

             way that changes their positions regarding custodians, noncustodial sources, or

             date ranges. Only thereafter may the parties to those cases file motions to

             resolve any disputes regarding custodians, noncustodial sources, or date

             ranges. The fact that the Court has rendered a different decision in relation to

             Defendants’ motion to dismiss in one or more of the other cases captioned

             above, or has yet to issue a decision on such motions in the other cases, does

             not preclude a party from bringing a motion to resolve a dispute in relation to

             Rule 34 responses and objections in their case.

7.    No communication among Plaintiffs’ counsel in these actions or any later-filed

      related actions or among counsel for Defendants in these actions or any later-filed




                                               9
     CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 10 of 16




      related actions shall be asserted or taken as a waiver of any privilege or protection to

      which they would otherwise be entitled.

8.    For any class as to which the Court has appointed interim co-lead counsel, Defendants

      shall only be required to provide the above-referenced disclosures and Rule 34

      responses to the appointed interim co-lead counsel.

9.    The Court expects the parties to work together to coordinate discovery in the above-

      captioned cases, where appropriate and practicable, in a manner that reduces needless

      duplication and inefficiency, keeping in mind the goal of Federal Rule of Civil

      Procedure 1 to promote the just, speedy, and inexpensive resolution of these cases.


IT IS SO ORDERED.


Dated: September 8, 2020                    s/ Hildy Bowbeer
                                           HILDY BOWBEER
                                           United States Magistrate Judge




                                             10
     CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 11 of 16




                                      ATTACHMENT 1

       The parties in DPP Beef and Erbert & Gerbert’s will disclose the following

documents and/or information for the period from January 1, 2014, to December 31, 2019, to

the extent such documents exist and are readily available.

       As part of these initial, limited disclosures, the parties need not disclose every

document falling within items 1-6, but will disclose documents sufficient to show the

requested information for each year at issue to the extent such documents exist and are

readily available. Such disclosures will be subject to a duty to supplement or amend the

disclosures once discovery commences, and further subject to modification by any party

upon a showing that complying with such disclosure would be unduly burdensome.

       By providing information pursuant to these disclosures, the parties do not waive or

limit their respective rights to object to, or oppose, any request for further disclosure or

discovery.

       The omission of any particular category of documents from this Order does not

preclude the parties from seeking such documents in discovery once discovery commences.

In making the disclosures pursuant to this Attachment, a disclosing party is not making any

representations regarding whether it may use any documents, people, or information in

support of its claims or defenses, reserves all rights to challenge the relevance of any

disclosures, and is not agreeing that the persons disclosed possess information relevant to the

claims or defenses.




                                                11
     CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 12 of 16




1.    Organizational Charts:

      a.    Defendants:

            i.    Organizational charts sufficient to show the names and titles of

                  individuals with the following positions or responsibilities relating to

                  cattle and/or beef:

                  1.      member of the board of directors;

                  2.      all executives with the title of Director, Vice President, or

                          higher (such as SVP, CEO, COO, CFO, etc.), as well as their

                          administrative assistants or secretaries;

                  3.      investor and/or creditor relations;

                  4.      the person or persons (if any, and excluding any clerical-level or

                          administrative-level personnel) who have primary responsibility

                          for:

                          a.     fed cattle procurement;

                          b.     slaughter plant capacity/utilization, scheduling and/or
                                 operation;

                          c.     beef sales, pricing, and production levels;

                          d.     submitting purchase and sale data to the USDA pursuant

                                 to the Livestock Mandatory Reporting Act.

                  5.      the person or persons who supervise the department responsible

                          for beef or carcass sales to, purchases from, trades with, or co-

                          packing transactions with other beef packers;




                                           12
    CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 13 of 16




                    6.     all executives with the title of Director, Vice President, or

                           higher, as well as certain limited executives with the title of

                           Manager, 3 whose primary responsibilities include determining

                           or approving a Defendant’s fed cattle procurement, slaughter

                           levels, beef production levels and sales volumes and prices, and

                           who were an officer or board member of, or otherwise formally-

                           designated participant (such as a member of a relevant

                           committee) of any of the following:

                           a.     National Cattlemen’s Beef Association;

                           b.     U.S. Meat Export Federation;

                           c.     North American Meat Institute;

                           d.     Global Roundtable for Sustainable Beef; and

                           e.     U.S. Roundtable for Sustainable Beef.

                    7.     all executives with the title of Director, Vice President, or

                           higher, as well as certain limited executives with the title of

                           Manager, whose primary responsibilities include determining or

                           approving a Defendant’s own fed cattle pricing, procurement, or

                           slaughter levels, and/or Defendant’s own beef pricing,

                           inventory, export and production levels.



3
  “Manager,” as used in this subparagraph and in subparagraph 7 below, includes only
individuals whose position makes them the highest level executive overseeing a specific
beef complex, but not individuals with the position of “manager” who report to such
individuals.


                                            13
    CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 14 of 16




              ii.          Defendants may create a list of individuals with the job

                           responsibilities listed in item 1(a)(i) above in lieu of producing a

                           formal organizational chart, so long as such a list provides, to the

                           extent the information is readily available, the individual’s name,

                           title, the time period during which they held that title, and for item

                           1(a)(i)(6) above, the name of the trade association of which they

                           were an officer, board member, or formally-designated participant

                           and any committee memberships held.

             iii.       With respect to items 1(a)(i)(4), 1(a)(i)(5), and 1(a)(i)(7) above, to the

                        extent that a particular position at a Defendant’s cattle and/or beef

                        facilities typically fulfills the particular job responsibility at issue, a

                        Defendant may simply identify that position and the estimated number

                        of individuals who held that position during the relevant period.

      b.     DPP Beef Plaintiffs: Organizational charts sufficient to show the names and

             titles of individuals in the following positions or responsibilities:

                    i. all executives with the title of Director, Vice President, Manager, 4 or

                        higher;

                ii. individuals with primary responsibility for the procurement of beef;

               iii. individuals with primary responsibility for determining, monitoring or

                        analyzing beef pricing, marketing, production, and supply; and


4
  “Manager,” as used in this subsection 1(e), includes the highest level of “manager” and
does not include individuals with the position of “manager” who report to such
individuals.


                                                  14
     CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 15 of 16




               iv. individuals with primary responsibility for managing the relationship

                      between Plaintiff and any Defendant (if any).

      c.     Erbert & Gerbert Plaintiffs: Organizational charts sufficient to show the

             names and titles of individuals in the following positions or responsibilities:

                 i. all executives with the title of Director, Vice President, Manager, or

                      higher;

                ii. individuals with primary responsibility for the procurement of beef;

               iii. individuals with primary responsibility for monitoring or analyzing (a)

                      beef pricing, production, and supply; and (b) fed cattle pricing, supply,

                      and slaughter levels, and

               iv. individuals with primary responsibility for managing the relationship

                      between Plaintiff and any defendant (if any).

      d.     Plaintiffs may create a list of individuals with the job responsibilities listed

             above in paragraphs 1(b) and (c) in lieu of a formal organizational chart, so

             long as such a list provides, to the extent the information is readily available,

             the individual’s name, title, and the time period during which they held that

             title.

2.    Email Systems: Identification of the email system used, including the name of the

      email system, version number (including applicable dates for different versions, if

      readily available), and time period or number of days for which email is retained on

      the system.




                                              15
     CASE 0:19-cv-01129-JRT-HB Document 187 Filed 09/08/20 Page 16 of 16




3.    Non-custodial Data Sources: A list of known non-custodial data sources (e.g.,

      shared drives, servers, etc.), if any, likely to contain discoverable ESI. These lists will

      identify the databases that are likely to contain discoverable “structured data.”

4.    Document Retention Policies: Document retention and/or destruction policies,

      including policies or systems that automatically deleted certain types of documents or

      data (e.g., email) after a certain period, that applied to documents and data likely to be

      relevant to the claims or defenses in these cases and that were in effect at any time

      during the period from January 1, 2014, to December 31, 2019.

5.    Employee Technology Use Policies: Employee Technology Use Policies in effect

      during the period of January 1, 2014, to December 31, 2019, including (if they exist)

      policies concerning use by employees of cellphones, notebook computers, and tablets

      for business purposes. Without intending to limit, such policies may go by the

      following names: bring-your-own device (BYOD) policies, choose-your-own-device

      (CYOD) policies, corporate-liable-employee- owned (CLEO) policies, corporate-

      owned/personally enabled (COPE) policies, mobile-device-management (MDM)

      policies, and dual-use device policies. Plaintiffs and Defendants will disclose if they

      had no such policies during the identified time period.

6.    Inaccessible Data: A list of known data sources, if any, likely to contain

      discoverable ESI and that the party asserts are not reasonably accessible under Rule

      26(b)(B) or Rule 26(b)(2)(C)(i).




                                              16
